--------------------------------------------------------------------------------

Exhibit 10.1
 
 
MUTUAL CONFIDENTIALITY AGREEMENT
 
Between Saint-Gobain Ceramics & Plastics, Inc. (“SGCP”), a Delaware corporation
having a place of business at One New Bond Street, Worcester, Massachusetts,
01615;


and Nano Labs (“Participant”), a [State of incorporation] corporation having a
place of business at The Ford Building, 615 Griswold St., 17th Floor, Suite 305
Detroit, MI 48226


Disclosure Period
Start: Date of final signature to this Agreement
End: Two (2) years from the date of final signature to this Agreement.
 
Confidentiality Period
Five (5) years.


Information from SGCP to Participant
Information of a technical or commercial nature and samples related to SGCP’s
business, including without limitation financial information, powder, slurry and
compound product related information and information related to methods and
equipment for manufacturing same, as well as the existence and terms of this
Agreement and the existence and nature of the relationship between the parties.


Information from Participant to SGCP
Details regarding Participant’s diamond powders, nano diamond slurries and
compounds and related capabilities.


1.  This Agreement is effective as of the Start of the Disclosure Period.  The
parties may engage in certain activities related to SGCP and Participant
considering future business relationships (the “Activities”) as part of which
they may exchange confidential information from one party as Discloser to the
other as Recipient.
 
2.  “Information” shall mean information identified above, disclosed by or on
behalf of Discloser or Discloser’s affiliates to Recipient or Recipient’s
affiliates, during the Disclosure Period, and (a) disclosed in a form suitable
for marking (e.g., written, sample, electronic) and conspicuously marked
“Confidential” or (b) disclosed in another form, noted at the time of disclosure
to be confidential, and confirmed as such in writing by the Discloser to the
Recipient within thirty (30) days.
 
3.  Despite the foregoing, the protections of this Agreement shall cease to
apply to Information as of the date it is (a) known publicly except through
breach of this Agreement, (b) received by Recipient from a third party without
an obligation of confidentiality, (c) already known to Recipient as of the date
of disclosure hereunder, or (d) independently developed.  The Recipient shall
have the burden of demonstrating such an exception applies.  Information may be
disclosed if required by process of law so long as Recipient promptly notifies
Discloser and reasonably cooperates with Discloser to limit disclosure.
 
4.  For the Confidentiality Period extending from the date of disclosure of
particular Information, the Recipient shall (a) use such Information only for
the mutual benefit of the parties in connection with the Activities, (b)
disclose such Information only to its employees and agents and its affiliates’
employees and agents (collectively “Representatives”) who need to know for the
Activities, (c) use at least reasonable care to prevent any other disclosure of
such Information, and (d) return or destroy (Recipient’s option) such
Information at the request of Discloser, however, routine electronic back-ups
and one archival copy may be maintained for use only in resolving disputes
related to this Agreement.  Recipient will cause its Representatives to comply
with the terms of this Agreement.
 
5.  This Agreement does not (a) transfer or grant any rights to any intellectual
property of any kind other than the limited right of use specifically provided
herein, (b) create any partnership, joint venture, or other relation between the
parties, (c) create an obligation to make any transaction, or (d) constitute a
warranty as to the fitness of any information disclosed for any purpose.
 
6.  This Agreement (a) is not assignable except with permission of the
non-assigning party, (b) is binding on successors, heirs and permitted assigns,
(c) is the sole agreement related to the subject matter hereof unless such
agreement is in writing and signed by both parties, (d) is subject to the laws
of the State of Delaware without regard to conflict of laws principles, and (e)
may be executed in any number of counterparts, each of which shall be an
original and all of which shall constitute the same document.  Executed
facsimile and electronic copies of this Agreement shall be treated as originals
for contract formation and evidentiary purposes.
 
7.  Either party may terminate the Disclosure Period on ten (10) days written
notice.
 
8.  The Recipient shall comply with all applicable U.S. government export
control statutes and regulations.
 
9.  If any provision of this Agreement is found invalid, illegal, or
unenforceable, such provision shall be deemed amended to conform to applicable
laws or, if it cannot be so amended without materially altering the parties’
intention, it shall be stricken, the remainder of this Agreement remaining in
full force and effect.
 
10.  Discloser understands Recipient may be currently or in the future
developing information internally, or receiving information from a third party
that may be similar to Discloser's Information.  Accordingly, without violation
of this Agreement, nothing in this Agreement will be construed as a
representation or inference that Recipient will not develop similar products,
process, systems or techniques, or enter into joint ventures, alliances and
licensing arrangements, which compete with the subject matter contemplated by
Discloser's Information so long as the Recipient complies with its obligations
of confidentiality according to this Agreement.


SGCP
 
/s/ Robert Futrell                                       4/7/13  
Signature                                                        Date
 
Robert Futrell - GM of S.C                                    
Printed Name                                                 Title


Participant
 
/s/ Victor M. Castano                 April 1st, 2013  
Signature                                                        Date
 
Victor M. Castano, Chief executive Officer of
                                        innovation, Nano Labs 
Printed Name                                                 Title
 

--------------------------------------------------------------------------------